Title: To James Madison from Sylvanus Bourne, 17 November 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


17 November 1804, “Amn. Consulate.” “It appears by an Accot we have yesterday in an official paper from Paris that Mr Rumbold the British Chargé des affaires who had been lately taken from Hamburg by a party of french troops has by the interference of the K of Prussia been restored to his liberty & sent on to England. So that the voice of some Powers is listened to when raised to support the privilege attached to the Diplomatique Character & sustain a compliance with the Laws of nations which have of late become but a mere letter. It would indeed tend much to disconcert the plans of the French where [sic] they to risk a rupture with Prussia at a moment when every appearance favours the belief in a war between France, & Russia & Sweden—& perhaps Turkey. All these things tho afflicting to the old world & disgracefull to human nature—will afford at least a brillian⟨t⟩ chance to the new or Western World to enrich itself both in property & valuable experience.
“I shall be happy to hear from you after the meeting of Congress whether our Govt. is disposed or not to take any measures for encouraging emigrations agreably to the suggestions I had the honor to make you in my late letters.
“I have also to hope that Congress will see the propriety of recognising by Law a Chancellor or Secretary to our Consulates who can officiate in case of necessary absence or Sickness of the Consul as many inconveniences are found to arise for want of a like arrangment.”
